 Case 1:19-cv-02127-LPS Document 10 Filed 09/24/20 Page 1 of 4 PageID #: 160




                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE


 IN RE A. O. SMITH CORPORATION                       C.A. NO. 19-cv-02127-LPS
 STOCKHOLDER DERIVATIVE
 LITIGATION                                          (CONSOLIDATED)


STIPULATION AND [PROPOSED] ORDER REGARDING VOLUNTARY DISMISSAL
OF ACTION PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 23.1 AND 41

       Plaintiffs Ian Pierce and Alan Jarozewski (“Plaintiffs”), derivatively on behalf of A. O.

Smith Corporation (“A. O. Smith” or “Nominal Defendant”), and defendants Ajita G. Rajendra,

Kevin J. Wheeler, John J. Kita, Ronald D. Brown, Gloster B. Current, Jr., William P. Greubel,

Paul W. Jones, Dr. Ilham Kadri, Bruce M. Smith, Mark D. Smith, Idelle K. Wolf and Gene C.

Wulf (collectively, the “Individual Defendants,” and together with the Nominal Defendant,

“Defendants”) have conferred, through counsel, and agree that Plaintiffs shall voluntarily dismiss

the above-captioned consolidated action (the “Action”) pursuant to Rules 23.1(c) and 41(a) of the

Federal Rules of Civil Procedure, without prejudice as to Plaintiffs, Nominal Defendant, and/or

any other A. O. Smith stockholder.

       WHEREAS, Plaintiffs and Defendants (the “Parties”) agree that the dismissal is not, and

shall not be deemed to be, an adjudication of the Action on the merits, and that each Party shall

bear its own fees, costs, and expenses incurred in connection with the Action; and

       WHEREAS, the Parties agree and respectfully submit that notice to the A. O. Smith

stockholders of this dismissal is unnecessary because: (i) the dismissal is without prejudice to the

ability of any A. O. Smith stockholders, or A. O. Smith itself, to pursue the claims asserted in the

Action; (ii) there has been no settlement or compromise of the Action; (iii) there has been no

collusion among the Parties; and (iv) neither Plaintiffs nor their counsel has received or will

receive, directly or indirectly, any consideration from Defendants for the dismissal.
                                                 1
 Case 1:19-cv-02127-LPS Document 10 Filed 09/24/20 Page 2 of 4 PageID #: 161




          THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among the Parties,

that:

          1.    This Action, including all actions consolidated into the Action, shall be dismissed,

on the terms provided for in this Stipulation and Proposed Order, without prejudice as to Plaintiffs,

A. O. Smith and/or any other A. O. Smith stockholder.

          2.    Notice to the A. O. Smith stockholders of this dismissal is unnecessary because:

(i) the dismissal is without prejudice to the ability of any A. O. Smith stockholders, or A. O. Smith

itself, to pursue the claims asserted in the Action; (ii) there has been no settlement or compromise

of the Action; (iii) there has been no collusion among the Parties; and (iv) neither Plaintiffs nor

their counsel has received or will receive, directly or indirectly, any consideration from Defendants

for the dismissal.

          3.    The Parties shall bear their own fees, costs, and expenses in connection with the

Action.


 Dated: September 24, 2020                           Respectfully submitted,

 FARNAN LLP                                          ABRAMS & BAYLISS LLP

  /s/ Brian E. Farnan                                 /s/ Matthew L. Miller
 Brian E. Farnan (Bar No. 4089)                      Kevin G. Abrams (Bar No. 2375)
 Michael J. Farnan (Bar No. 5165)                    Matthew L. Miller (Bar No. 5837)
 919 N. Market St., 12th Floor                       Michael T. Manuel (Bar No. 6055)
 Wilmington, DE 19801                                20 Montchanin Road, Suite 200
 (302) 777-0300                                      Wilmington, DE 19807
 bfarnan@farnanlaw.com                               (302) 778-1000
 mfarnan@farnanlaw.com                               abrams@abramsbayliss.com
                                                     miller@abramsbayliss.com
 Liaison Counsel for Plaintiffs                      manuel@abramsbayliss.com

 LEVI & KORSINSKY, LLP                               OF COUNSEL:
 Gregory M. Nespole
 55 Broadway, 10th Floor                             LATHAM & WATKINS LLP
 New York, NY 10006                                  Sean M. Berkowitz (pro hac vice)

                                                 2
Case 1:19-cv-02127-LPS Document 10 Filed 09/24/20 Page 3 of 4 PageID #: 162




(212) 363-7500                           Nicholas J. Siciliano (pro hac vice)
gnespole@zlk.com                         Kathryn K. George (pro hac vice)
                                         330 N. Wabash Avenue, Suite 2800
GLANCY PRONGAY & MURRAY LLP              Chicago, IL 60611
Matthew M. Houston                       (312) 876-7700
Benjamin I. Sachs-Michaels               sean.berkowitz@lw.com
712 Fifth Avenue, 31st Floor
New York, NY 10019                       Counsel for Defendants
(212) 935-7400
bsachsmichaels@glancylaw.com

GLANCY PRONGAY & MURRAY LLP
Robert V. Prongay
Pavithra Rajesh
1925 Century Park East, Suite 2100
Los Angeles, CA 90067
(310) 201-9150

Co-Lead Counsel for Plaintiffs



                                 *   *       *




                                     3
  Case 1:19-cv-02127-LPS Document 10 Filed 09/24/20 Page 4 of 4 PageID #: 163




                                                ORDER

           IT IS ORDERED that, pursuant to the stipulation of the parties and Rule 23.1 of the Federal

Rules of Civil Procedure, this Action is hereby dismissed (i) without prejudice as to the Plaintiffs,

A. O. Smith, and any other A. O. Smith stockholders, (ii) without costs, and (iii) without requiring

notice. The Clerk of the Court is hereby ordered to enter this dismissal on every docket for the

actions consolidated under the caption In re A. O. Smith Corporation Stockholder Derivative

Litigation, i.e. C.A. Nos. 1:19-cv-02127-LPS and 1:20-cv-00215-LPS.



IT IS SO ORDERED this ___ day of ______________, 2020.



                                                        ____________________________________
                                                        The Honorable Leonard P. Stark
                                                        United States District Court Judge




                                                    4
625177.1
